Citation Nr: 0303836	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cubital tunnel 
syndrome. 

2.  Entitlement to service connection for a right thumb 
disability.

3.  Entitlement to an increased rating for Hashimoto's 
thyroiditis, currently rated as 10 percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.  

5.  Whether there was CUE (clear and unmistakable error) in 
an April 1993 rating decision that denied service connection 
for an abnormal electrocardiogram.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1988 to 
July 1992, with a 5 month period of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 1994, August 1995, and November 
1998 rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Indianapolis, Indiana.                 


REMAND

In February 2003, the Board received a statement from the 
appellant.  In the statement, the appellant indicated that 
she desired a hearing before a member of the Board (now 
referred to as a Veterans Law Judge) at the RO.  Thus, this 
case needs to be returned to the RO so that the appellant can 
be afforded the hearing she requested.  38 U.S.C.A. § 7107(b) 
(West 2002).

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting at the RO.

Thereafter, the case should be returned to the Board.  The 
appellant need take no further action until she is notified 
by the RO.  She has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to accord due process.  No 
inference should be drawn regarding the final disposition of 
this appeal as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




